Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.


Claims 10-13/17-18 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:
In claim 10, the term “density” is vague and unclear and leaves the reader in doubt as to the meaning of the technical feature to which it refers [for an example, is it a material density?], thereby rendering the definition of the subject-matter of said claims 10-13 unclear. 
In claim 17, the statement “natural frequency of the mass body is substantially the same as a natural frequency of the motor” is vague and unclear and leaves the reader in doubt as to the meaning of the technical feature to which it refers [for an example, what kind of frequency should be considered?], thereby rendering the definition of the subject-matter of said claim 17 unclear.
In claim 18, the statement “natural frequency of the adhesion member is substantially the same as a natural frequency of the motor” is vague and unclear and claim 18 unclear.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2/5-6/10-13/15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 64-021244 [CN’244].
Regarding claim 1, CN’244 teaches a vibration canceling motor assembly [fig. 2] comprising: a motor [51]; a shaft [53] that is rotated about a rotation axis of the shaft by the motor [the axis along the shaft 53]; a driving force transmission member [54] including a support area [the area around the shaft 53] coupled to the shaft [53] to be fixed to the shaft [53] and a drive transmission area [around 54] that transmits a driving force to outside [toward element 57]; a mass body [57] arranged in at least a portion of the support area [see elements 57 and 54, fig. 2]; and an adhesion member [55] interposed between the mass body [56] and the driving force transmission member [54]. 
Regarding claim 2, CN’244 teaches the vibration canceling motor assembly of claim 1
Regarding claim 5, CN’244 teaches the vibration canceling motor assembly of claim 1, further comprising a coupling member [the U-shape around element 55] configured to couple the adhesion member [55] to the mass body [56].
Regarding claim 6, CN’244 teaches the vibration canceling motor assembly of claim 5, wherein the coupling member is further configured to couple the adhesion member to the driving force transmission member [fig. 2 shows how the U-shape couples element 55 to element 54]. 
Regarding claims 10-13, CN’244 teaches the vibration canceling motor assembly of claim 1, wherein a thickness distribution of the mass body [56] is non-uniform - increases in a radial direction - wherein an area is longer than the other - perpendicular to the rotation axis of the shaft [it is noted the U-shape of element 56 has a short and a long area toward the shaft 53 which means non-uniform density in a radial direction]. 
Regarding claim 15, CN’244 teaches the vibration canceling motor assembly of claim 1, wherein the adhesion member [5 or 55] includes an elastic material having an elasticity [inherent property; abstract teaches that 5 is a resistance body which means it is an elastic material having an elasticity]. 
Regarding claim 16, CN’244 teaches the vibration canceling motor assembly of claim 1, wherein the mass body [56 or 6] includes a metal material [inherent property; abstract teaches that 6 is made up of plates 7, plates inherently made of metal]. 
Regarding claims 17-18, CN’244 teaches the vibration canceling motor assembly of claim 1, wherein the motor, the adhesion member and the mass body have a speed frequency [inherent property].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4/14 are rejected under 35 U.S.C. 103 as being unpatentable over CN 64-021244 [CN’244] as applied to claim 1 above, and further in view of Sato et al. US 2012/0065515 A1 [Sato].
Regarding claims 3-4/14, CN’244 discloses the claimed invention except for the driving force transmission member is a bending gear or a pulley gear, and wherein the shaft comprises a shaft groove formed on at least a portion of an outer circumferential surface of the shaft, and the driving force transmission member comprises a protrusion inserted into the shaft groove to couple the shaft to the driving force transmission member, wherein the shaft groove is provided on a leading end of the shaft.
Sato teaches at paragraphs [0049-0050] that the swing shaft pulley 5 is fixed to the swing shaft 4 by two pulley fastening screws 13a, 13b. Further, the output shaft pulley 8 is fixed to the output shaft 7 by two pulley fastening screws 14a, 14b. The pulley fastening screws 13, 14, each fixing the pulley to the shaft, preferably are provided not at one location, but at plural locations. In the present embodiment, each pulley is fixed to the shaft using the two pulley fastening screws, i.e., 13a, 13b or 14a, 14b.
 It would have been obvious to one  having ordinary skill in the art at the time the invention was filed to modify the shaft and transmission member of CN’244 to have mounting means as Sato in order to transmit the driving force transmitted to the belt 9 to the swing shaft 4 sufficiently [paragraph 50].
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over CN 64-021244 [CN’244] as applied to claim 1 above, and further in view of KADOKURA US 2016/0120505 A1 [KADOKURA].
Regarding claims 19/20, CN’244 discloses the claimed invention except for an ultrasound probe comprising the vibration canceling motor assembly of claim 1. The ultrasound further comprising: an ultrasound module including a transducer or a piezoelectric element and configured to generate ultrasound waves; and a drive transmitter configured to transmit a drive from the vibration canceling motor assembly to the ultrasound module.
KADOKURA teaches at paragraphs [0017/0020/0021/0029/0031] an ultrasonic probe 1, a motor (driving unit) 120; a plurality of transducers (piezoelectric oscillation element) to transmit/receive an ultrasonic wave is arranged. Each transducer converts an electric signal into an ultrasonic wave and emits the ultrasonic wave to an inner side of a body of a subject. a driving pulley unit 100 and intermediate pulleys 110a and 110b are housed.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the motor CN’244 in the ultrasonic probe of KADOKURA because the motor is essential for the ultrasonic probe functions.
Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD A MUSLEH whose telephone number is ((571)272-9086. The examiner can normally be reached on Monday-Friday 10 am - 7 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on 571 272 3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamad A Musleh/
Primary Examiner, Art Unit 2837